Citation Nr: 1541422	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from January 2011 to January 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board notes that, while the agency of original jurisdiction (AOJ) considered VA treatment records dated through February 2012 in the February 2012 statement of the case, the remainder of the VA treatment records dated through January 2013 were not considered by the AOJ.  However, as his claims are being remanded, the AOJ will have an opportunity to review all the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In an April 2007 rating decision, the AOJ granted service connection for bilateral hearing loss and assigned an initial 30 percent rating, effective August 31, 2005.  The rating was assigned primarily based on the results of VA audiological testing performed in February 2007.  In that test, puretone thresholds were greater than 55 decibels at each of the four specified frequencies.  Therefore, the numeric designation of hearing impairment was assigned under the provisions of 38 C.F.R. § 4.86(a) (2007) that uses average puretone thresholds without consideration of speech discrimination scores.   

Subsequently, the Veteran was tested at a VA outpatient audiology clinic in June 2007 and August 2010 and, in connection with her October 2010 claim for an increased rating, underwent another VA compensation and pension examination in December 2010.  Speech discrimination scores were variable, but puretone averages obtained in these examinations, including the December 2010 examination, were relatively consistent and only slightly improved from the 2007 test results.  

In April 2011, the RO denied a rating in excess of 30 percent for bilateral hearing loss, primarily based on the results of the December 2010 examination.

In her May 2011 notice of disagreement, March 2012 substantive appeal, and September 2014 statement, the Veteran contended that her hearing acuity had become more severe.  She noted that she had been provided a backup set of hearing aids by the VA audiology clinic as well as a device to assist in understanding telephone conversations.  She also contended that the December 2010 examination was inadequate because it was performed by a student rather than the licensed audiologist, she was told to guess during the speech discrimination testing, and the test was performed in a booth shielded from background noise.  The Veteran also initiated an inquiry through a member of Congress.  In correspondence in May 2011 in response to that inquiry, a VA Medical Center Director noted that the examination was performed by a qualified audiologist and that the procedures and equipment were as required by the appropriate VA handbooks and protocols

Notwithstanding the testing of hearing acuity from 2007 to 2010 and the challenges to adequacy of the testing, as the Veteran has claimed that her bilateral hearing loss symptomatology has increased in severity since the December 2010 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
	
The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of her bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on her employability. 

Additionally, as the Veteran has been receiving regular VA clinical care and hearing aids, the AOJ should obtain updated VA medical records dated from January 2013 to the present.  

Finally, as indicated in the Introduction, additional evidence has been added to the record, to include VA treatment records dated through January 2013 after the issuance of the February 2012 statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the February 2012 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from January 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of her bilateral hearing loss. The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

If the test results demonstrate improvement in hearing acuity, the examiner must provide an opinion whether the improvement is sustained and not the result of variability of the testing on a particular occasion.  If adequate testing and assessment cannot be provided, the examiner must provide the reasons and indicate if any additional evidence could be obtained sufficient for rating purposes.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on her employability.  Any opinion expressed should be accompanied by supporting rationale.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, including all evidence received since the February 2012 statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

